Exhibit 10.1

 

RECIPIENT: ____________________________

 

SUBSCRIPTION INSTRUCTIONS

 

By accepting delivery of this Subscription Agreement, you agree to return it and
all related documents you receive to Quantum Computing Inc. if you decide not to
subscribe to purchase the securities offered. Distribution of the subscription
materials to any person other than the person named above (or to individuals
retained to advise him, her or it with respect thereto) is unauthorized, and any
reproduction thereof or the divulgence of any of their contents without the
prior written consent of Quantum Computing Inc. is prohibited.

 

Investors interested in making an investment in Quantum Computing Inc. should:

 

(1)date, sign and complete the information requested on the signature page to
the attached Subscription Agreement,

 

(2)complete and sign the accompanying Certificate of Accredited Investor Status,

 

(3)submit a check for the Subscription Amount made payable to Quantum Computing
Inc. to the address indicated in (4) below or transmit funds via wire to the
following account:

 

Quantum Computing Inc. Wiring Instructions

 

Bank:

Routing:

Account:

 

Beneficiary: Quantum Computing Inc.

 

(4)Quantum Computing Inc.

215 Depot Court SE, Suite 215

Leesburg, VA 20175

  

ATTENTION SUBSCRIBERS: NO SUBSCRIPTION WILL BE ACCEPTED UNLESS ALL DOCUMENTATION
PRESCRIBED HEREIN IS FULLY COMPLETED AND EXECUTED. ANY MATERIALS RECEIVED THAT
ARE INCOMPLETE IN ANY RESPECT WILL BE RETURNED BY THE SELLER.

 

1

 

 

SUBSCRIPTION AGREEMENT

  

THIS SUBCRIPTION AGREEMENT (the “Agreement”) dated as of the date set forth on
the signature page to this Agreement by and between Quantum Computing Inc., a
Delaware corporation (the “Company” or the "Seller"), and the subscriber
identified on the signature page hereto (the “Subscriber”), sets forth certain
representations, covenants and agreements between Seller and Subscriber.

 

WHEREAS, the Company and Subscriber are executing and delivering this Agreement
in reliance upon an exemption from securities registration afforded by the
provisions of Section 4(a)(2), Regulation D (“Regulation D”) and/or Regulation S
(“Regulation S”) promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the
“Securities Act”); and

 

WHEREAS, the parties hereto desire that, upon the terms and subject to the
conditions contained herein, the Seller shall issue and sell to Subscriber, and
Subscriber shall purchase, in the aggregate, the number of Units (as defined in
Section 1) as is set forth on the signature page hereto. The Company is offering
(the “Offering”) up to 1,000,000 shares of the Seller’s common stock, par value
$.0001 per share (the “Shares”), and warrants to purchase up to 500,000 shares
of Stock (the “Warrants”). The Warrants are paired with the Stock on the basis
of one Warrant for every two shares of common stock purchased. The Warrants are
exercisable at any time prior to the fifth anniversary of their issuance at an
exercise price equal to $2.00 per share and are otherwise subject to the terms
and conditions set forth in the form of Warrant attached hereto as Exhibit B.

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Seller and Subscriber hereby agree as follows:

 

1. Subscription. Subject to the terms and conditions hereof, Subscriber hereby
irrevocably subscribes for and agrees to purchase from Seller the number of
shares of Stock and Warrants (collectively, the “Units”) set forth under its
name on the signature page hereto at a purchase price of $1.00 per Unit (the
“Offering Price”). In reliance upon the representations and warranties of
Subscriber contained herein, Seller agrees to sell such Units to Subscriber at
the Offering Price upon the acceptance of the subscription as evidenced by the
execution of this Agreement by an officer of Seller. This Agreement may not be
terminated before the acceptance or rejection hereof by Seller in accordance
with this Agreement, unless otherwise required by applicable state law. As a
condition precedent to the obligations of the parties contained herein, (1) the
Subscriber shall execute and deliver to the Seller the purchaser questionnaire
and certificate of accredited investor status, in the form of Exhibit A attached
hereto, and (2) the parties shall each deliver any and all evidence of corporate
authorization or other appropriate documentation as may be requested by the
other party in its reasonable discretion.

 



2

 

 

2. Delivery of Subscription Amount; Acceptance of Subscription; Delivery of
Units. Subscriber understands and agrees that this subscription is made subject
to the following terms and conditions:

 

(a)Subscriber understands that separate subscription agreements will be executed
with other Subscribers for up to 1,000,000 Units to be sold in the Offering;

 

(b)The subscription for Units shall be deemed to be accepted only when this
Agreement has been signed by an authorized officer of Seller; the deposit of the
Subscription Amount (as defined in Section 3) for clearance will not be deemed
an acceptance of this Agreement;

 

(c)Seller shall have the right to allocate Units among subscribers in any manner
it may desire, or to increase the maximum amount of Units in the Offering, in
the event of an oversubscription;

 

(d)The payment of the Subscription Amount will be returned promptly, without
interest, if Subscriber’s subscription is rejected in whole or in part or if the
Offering is withdrawn or canceled, which Seller may determine to do in its sole
discretion;

 

(e)Seller may accept any subscriptions then in its receipt (each a “Closing”)
until all 1,000,000 Units offered hereby are sold;

 

(f)Certificates representing the Shares and the Warrants purchased will be
issued in the name of each Subscriber within fourteen (14) days of each Closing;

 

(g)The representations and warranties of Seller and Subscriber set forth herein
shall be true and correct as of the date that Seller accepts this subscription,
and Subscriber agrees to furnish Seller such other information as Seller may
reasonably request in order to verify the accuracy of the information contained
herein and to notify Seller immediately of any material change in the
information provided herein that occurs prior to Seller’s acceptance of this
Agreement; and

 

(h)Contemporaneously with the execution and delivery of this Agreement,
Subscriber shall execute and deliver the Certificate of Accredited Investor
Status, and shall submit payment in the form of a check made payable to Quantum
Computing Inc. or wire to Seller, to hold in a non-interest bearing account,
immediately available funds in the amount equal to the Offering Price multiplied
by the number of Units for which Subscriber has subscribed (the “Subscription
Amount”) in accordance with the Subscription Instructions attached to this
Agreement.

 

3. Terms of Subscription. Except as required by law, Subscriber is not entitled
to cancel, terminate or revoke this Agreement or any related agreements of
Subscriber hereunder. This Agreement and such other agreements shall survive the
death or disability of Subscriber and shall be binding upon and inure to the
benefit of the parties and their heirs, executors, administrators, successors,
legal representatives and permitted assigns. If Subscriber is more than one
person, the obligations of Subscriber hereunder shall be joint and several, and
the agreements, representations, warranties and acknowledgments herein contained
shall be deemed to be made by and be binding upon each such person. If
Subscriber is not a United States citizen, Subscriber hereby represents that it
has satisfied itself as to the full observance of the laws of its jurisdiction
in connection with any invitation to subscribe for the Units or any use of this
Agreement, including (i) the legal requirements within its jurisdiction for the
purchase of the Units, (ii) any foreign exchange restrictions applicable to such
purchase, (iii) any governmental or other consents that may need to be obtained,
and (iv) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale or transfer of the Units.

 



3

 

 

4. Representations and Warranties of Subscriber. Each Subscriber, for itself and
for no other Subscriber, hereby acknowledges, represents and warrants as follows
(with the understanding that the Seller will rely on such representations and
warranties in determining, among other matters, the suitability of this
investment for the Subscriber in order to comply with federal and state
securities laws):

 

(a)Subscriber is acquiring the Units for its own account, for investment and not
with a view to, or for resale in connection with, any distribution or public
offering thereof within the meaning of the Securities Act and applicable state
securities laws;

 

(b)Standing of Subscriber. If Subscriber is an entity, such Subscriber is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its formation. If Subscriber is a natural person, such
Subscriber is not a minor and has the legal capacity to enter into this
Agreement;

 

(c)Authorization and Power. Subscriber has the requisite power and authority to
enter into and perform this Agreement and to purchase the Stock and accept the
Warrants. The execution, delivery and performance of this Agreement by
Subscriber and, if Subscriber is an entity, the consummation by Subscriber of
the transactions contemplated hereby have been duly authorized by all necessary
company action, and no further consent or authorization of Subscriber, its board
of directors or similar governing body, or stockholders is required, as
applicable. This Agreement has been duly authorized, executed and delivered by
Subscriber and constitutes, or shall constitute when executed and delivered, a
valid and binding obligation of Subscriber, enforceable against Purchaser in
accordance with the terms thereof;

 

(d)No Conflicts. If Subscriber is an entity, the execution, delivery and
performance of this Agreement and the consummation by Purchaser of the
transactions contemplated hereby do not and will not result in a violation of
Subscriber’s charter documents, bylaws or other organizational documents, as
applicable;

 

(e)Subscriber understands that (i) the Units (A) have not been registered under
the Securities Act or any state securities laws, (B) will be issued in reliance
upon an exemption from the registration and prospectus delivery requirements of
the Securities Act pursuant to Section 4(a)(2) and/or Regulation D thereof, and
(C) will be issued in reliance upon exemptions from the registration and
prospectus delivery requirements of state securities laws which relate to
private offerings, and (ii) Subscriber must therefore bear the economic risk of
such investment indefinitely unless a subsequent disposition thereof is
registered under the Securities Act and applicable state securities laws or is
exempt therefrom under Rule 144 of the Securities Act. Subscriber further
understands that such exemptions depend upon, among other things, the bona fide
nature of the investment intent of Subscriber expressed herein.

 



4

 

 

(f)Such Subscriber acknowledges that it has had the opportunity to review this
Agreement, all exhibits and schedules thereto and hereto and any other documents
or agreements executed in connection with the transactions contemplated
hereunder as well as the SEC Reports (as defined herein) and has been afforded,
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Units and the merits and risks of investing in
the Units; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment.

 

(g)Subscriber has knowledge, skill and experience in financial, business and
investment matters relating to an investment of this type and is capable of
evaluating the merits and risks of such investment and protecting its interest
in connection with the acquisition of the Units. To the extent deemed necessary
by Subscriber, Subscriber has retained, at its own expense, and relied upon,
appropriate professional advice regarding the investment, tax and legal merits
and consequences of purchasing and owning the Units and their suitability for
Subscriber. Subscriber has the ability to bear the economic risks of its
investment in Seller, including a complete loss of the investment, and has no
need for liquidity in such investment. Subscriber understands that the
acquisition of the Units is a speculative investment that involves substantial
risks and that Subscriber could lose its entire investment in the Units.

 

(h)In making this investment decision, Subscriber is relying solely on the
Transaction Documents and SEC Reports and investigations made by it and its
representatives. The offer to purchase the Units was communicated to Subscriber
in such a manner that it was able to ask questions of and receive answers from
the management of Seller concerning the terms and conditions of the proposed
transaction, and at no time was Subscriber presented with or solicited by or
through any advertisement, article, leaflet, public promotional meeting, notice
or other communication published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or meeting or any
other form of general or public advertising or solicitation.

 



5

 

 

(i)Subscriber acknowledges that it has been advised that the Units offered
hereby have not been approved or disapproved by the SEC or any federal or state
agency or any other governmental or state agency, nor has the SEC or any state
securities commission passed upon the accuracy or adequacy of any
representations by Seller. The Units have not been recommended or endorsed by
any federal or state securities commission or regulatory authority, nor have
such authorities confirmed the accuracy or determined the adequacy of any
representation.

 

(j)Subscriber acknowledges and is aware that there has never been any
representation, guarantee or warranty made by Seller or any officer, director,
employee, agent or representative of Seller, expressly or by implication, as to
(i) the approximate or exact length of time that Subscriber will be required to
remain a shareholder of Seller; (ii) the percentage of gain or loss to be
realized, if any, as a result of this investment; (iii) when or if the price per
share of common stock will make conversion of the Warrants economically
feasible; or (iv) that the past performance or experience on the part of Seller,
or any future expectations, will in any way indicate the predictable results of
the ownership of Units or of the overall financial performance of Seller;

 

(k)Such Subscriber is an “accredited investor,” as such term is defined in Rule
501(a) of Regulation D promulgated by the SEC under the Securities Act and
affirmed by Subscribers in the completed Purchaser Questionnaire and the
executed Certificate of Accredited Investor Status attached hereto as Exhibit A,
is experienced in investments and business matters, has made investments of a
speculative nature and has purchased securities of United States publicly-owned
companies in private placements in the past and, with its representatives, has
such knowledge and experience in financial, tax and other business matters as to
enable Subscriber to utilize the information made available by the Company to
evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed purchase, which represents a speculative
investment. Subscriber is able to bear the risk of such investment for an
indefinite period and to afford a complete loss thereof. The information in any
documents delivered by the Subscriber in connection with this Agreement,
including, but not limited to the Purchaser Questionnaire, is true, correct and
complete in all respects as of the date hereof. The Subscriber agrees promptly
to notify the Company in writing of any change in such information after the
date hereof.

 

(l)Transfer or Resale. Such Subscriber understands that: (i) the Units have not
been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) such Subscriber shall have
delivered to the Seller (if requested by the Seller) an opinion of counsel to
such Subscriber, in a form reasonably acceptable to the Seller, to the effect
that such Units to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) such
Subscriber provides the Seller with reasonable assurance that such Units can be
sold, assigned or transferred pursuant to Rule 144 promulgated under the
Securities Act (or a successor rule thereto) (collectively, “Rule 144”); (ii)
any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144, and further, if Rule 144 is not
applicable, any resale of the Units under circumstances in which the seller (or
the person through whom the sale is made) may be deemed to be an underwriter (as
that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
promulgated thereunder; and (iii) neither the Seller nor any other person is
under any obligation to register the Units under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.

 



6

 

 

(m)Legends. The Subscriber understands and agrees that the Seller will cause any
necessary legends in addition to representations to be placed upon any
instruments(s) evidencing ownership of the Units, together with any other legend
that may be required by federal or state securities laws or deemed necessary or
desirable by the Seller.

 

(n)No Market Manipulation. Subscriber and Subscriber’s affiliates have not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Shares, to facilitate the sale or resale of the
Units or affect the price at which the Shares or shares of Common Stock
underlying the Warrants may be issued or resold.

 

(o)Subscriber’s subscription and payment for, and its continued beneficial
ownership of the Units, will not violate any applicable securities or other law,
nor result in the breach of or constitute a default under any agreement,
instrument, law or court decree to which Subscriber is a party or by which it is
bound.

 

(p)If Subscriber is a natural person, Subscriber has reached the age of majority
in the state in which Subscriber resides, maintains his or her domicile at the
address shown on the signature page hereof, and the funds provided for acquiring
the Units are either separate property or community property over which
Subscriber has the right of control or are otherwise funds as to which it has
the sole right of management.

 

(q)If this Agreement is executed and delivered on behalf of a partnership,
corporation, trust, estate or other entity (an “Entity”): (i) such Entity has
the full legal right and power and all authority and approval required to
execute and deliver, or authorize execution and delivery of, this Agreement and
all other instruments executed and delivered by or on behalf of such Entity in
connection with the purchase of the Units and to purchase and hold such Units,
(ii) the signature of the party signing on behalf of such Entity is binding upon
such Entity; and (iii) such Entity has not been formed for the specific purpose
of acquiring such Units, unless each beneficial owner of such entity is
qualified as an accredited investor within the meaning of Rule 501(a) of
Regulation D promulgated under the Securities Act and has submitted information
substantiating such individual qualification.

 

(r)If Subscriber is a retirement plan or is investing on behalf of a retirement
plan, Subscriber acknowledges that investment in the Units poses additional
risks including the inability to use losses generated by an investment in the
Units to offset taxable income.

 



7

 

 

5. Representations and Warranties of Seller. Seller hereby represents and
warrants to Subscriber as follows:

 

(a)Seller is duly incorporated, validly existing and in good standing under the
laws of Delaware, and is duly qualified to do business as a foreign corporation
in all jurisdictions in which the failure to be so qualified would materially
and adversely affect the business or financial condition, properties or
operations of Seller.

 

(b)Seller has duly authorized the issuance and sale of the Units, and when
issued and paid for in accordance with this Agreement, will be duly and validly
issued, fully paid and nonassessable, free and clear of all liens imposed by the
Seller other than restrictions on transfer provided for in this Agreement, and
in accordance with the terms of this Agreement by all requisite corporate
action, and the execution, delivery and performance of any other agreements and
instruments executed in connection herewith. This Agreement constitutes a valid
and legally binding obligation of Seller, enforceable in accordance with its
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies, and (iii) to the extent the indemnification provisions contained
herein may be limited by applicable federal or state securities laws.

 

(c)The Seller is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or other Person
in connection with the execution, delivery and performance by the Seller of this
Agreement, other than: (i) the filings required pursuant to this Agreement and
(ii) the filing of Form D with the SEC and such filings as are required to be
made under applicable state securities laws (collectively, the “Required
Approvals”).

 

(d)The proceeds from the Offering will be used by Seller for general working
capital purposes including marketing and expenses of litigation to protect its
intellectual property.

 



8

 

 

(e)SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

 

(f)Litigation. Except as disclosed in the SEC Reports, there is no action, suit,
inquiry, notice of violation, proceeding or investigation pending or, to the
knowledge of the Company, threatened against or affecting the Company, any
subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Units or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any subsidiary, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the SEC
involving the Company or any current or former director or officer of the
Company. The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
subsidiary under the Exchange Act or the Securities Act.

 

(g)Labor Relations. No labor dispute exists or, to the knowledge of the Company,
is imminent with respect to any of the employees of the Company, which could
reasonably be expected to result in a Material Adverse Effect. None of the
Company’s or its subsidiaries’ employees is a member of a union that relates to
such employee’s relationship with the Company or such subsidiary, and neither
the Company nor any of its subsidiaries is a party to a collective bargaining
agreement, and the Company and its subsidiaries believe that their relationships
with their employees are good. To the knowledge of the Company, no executive
officer of the Company or any subsidiary, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the Company or any of its subsidiaries to any liability with respect
to any of the foregoing matters. The Company is in compliance with all U.S.
federal, state, local and foreign laws and regulations relating to employment
and employment practices, terms and conditions of employment and wages and
hours, except where the failure to be in compliance could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 



9

 

 

(h)Compliance. Except as disclosed in the SEC Reports neither the Company: (i)
is in default under or in violation of (and no event has occurred that has not
been waived that, with notice or lapse of time or both, would result in a
default by the Company, nor has the Company or received notice of a claim that
it is in default under or that it is in violation of, any indenture, loan or
credit agreement or any other agreement or instrument to which it is a party or
by which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any judgment, decree or
order of any court, arbitrator or other governmental authority or (iii) is or
has been in violation of any statute, rule, ordinance or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as could not have or reasonably be expected to result in a Material
Adverse Effect.

 

(i)Environmental Laws. The Company (i) is in compliance with all federal, state,
local and foreign laws relating to pollution or protection of human health or
the environment (including ambient air, surface water, groundwater, land surface
or subsurface strata), including laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands, or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations, issued, entered, promulgated or approved thereunder
(“Environmental Laws”); (ii) has received all permits licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses; and (iii) is in compliance with all terms and conditions
of any such permit, license or approval where in each clause (i), (ii) and
(iii), the failure to so comply could be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(j)Regulatory Permits. The Company possess all certificates, authorizations and
permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their respective businesses as described in the
SEC Reports, except where the failure to possess such permits could not
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.

 



10

 

 

(k)Title to Assets. The Company has good and marketable title in fee simple to
all real property owned by them and good and marketable title in all personal
property owned by them that is material to the business of the Company, in each
case free and clear of all Liens, except for (i) Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and (ii) Liens for
the payment of federal, state or other taxes, for which appropriate reserves
have been made therefor in accordance with GAAP and, the payment of which is
neither delinquent nor subject to penalties. Any real property and facilities
held under lease by the Company are held by them under valid, subsisting and
enforceable leases with which the Company is in compliance. “Liens” means a
lien, charge, pledge, security interest, encumbrance, right of first refusal,
preemptive right or other similar restriction.

 

(l)Intellectual Property. The Company has, or has rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, trade secrets, inventions, copyrights, licenses and other intellectual
property rights and similar rights necessary or required for use in connection
with its business as described in the SEC Reports and which the failure to so
have could have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). The Company has not received a notice (written or otherwise)
that any of, the Intellectual Property Rights has expired, terminated or been
abandoned, or is expected to expire or terminate or be abandoned, within two (2)
years from the date of this Agreement. The Company has not received, since the
date of the latest audited financial statements included within the SEC Reports,
a written notice of a claim or otherwise has any knowledge that the Intellectual
Property Rights violate or infringe upon the rights of any Person, except as
could not have or reasonably be expected to not have a Material Adverse Effect.
To the knowledge of the Company, all such Intellectual Property Rights are
enforceable and there is no existing infringement by another Person of any of
the Intellectual Property Rights. The Company has taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
The Company has no knowledge of any facts that would preclude it from having
valid license rights or clear title to the Intellectual Property Rights. The
Company has no knowledge that it lacks or will be unable to obtain any rights or
licenses to use all Intellectual Property Rights that are necessary to conduct
its business. 

 

(m)Transactions With Affiliates and Employees. None of the officers or directors
of the Company, to the knowledge of the Company, none of the employees of the
Company is presently a party to any transaction with the Company (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, providing for
the borrowing of money from or lending of money to or otherwise requiring
payments to or from any officer, director or such employee or, to the knowledge
of the Company, any entity in which any officer, director, or any such employee
has a substantial interest or is an officer, director, trustee, stockholder,
member or partner, in each case in excess of $120,000 other than for (i) payment
of salary or consulting fees for services rendered, (ii) reimbursement for
expenses incurred on behalf of the Company and (iii) other employee benefits,
including stock option agreements under any stock option plan of the Company.

 



11

 

 

(n)Sarbanes-Oxley; Internal Accounting Controls. The Company is in compliance
with any and all applicable requirements of the Sarbanes-Oxley Act of 2002 that
are effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof. The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and designed such disclosure controls and procedures
to ensure that information required to be disclosed by the Company in the
reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the SEC’s rules
and forms. The Company’s certifying officers have evaluated the effectiveness of
the disclosure controls and procedures of the Company as of the end of the
period covered by the most recently filed periodic report under the Exchange Act
(such date, the “Evaluation Date”). The Company presented in its most recently
filed periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no changes in the internal control over financial reporting (as such
term is defined in the Exchange Act) of the Company that have materially
affected, or is reasonably likely to materially affect, the internal control
over financial reporting of the Company and its Subsidiaries. 

 

(o)Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Units, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 



12

 

 

(p)Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company (i) has made or filed all United States federal, state and
local income and all foreign income and franchise tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations
and (iii) has set aside on its books provision reasonably adequate for the
payment of all material taxes for periods subsequent to the periods to which
such returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.

 

(q)Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company(or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of FCPA.

 

(r)Stock Option Plans. Each stock option granted by the Company under the
Company’s stock option plan was granted in accordance with the terms of the
Company’s stock option plan. No stock option granted under the Company’s stock
option plan has been backdated. The Company has not knowingly granted, and there
is no and has been no Company policy or practice to knowingly grant, stock
options prior to, or otherwise knowingly coordinate the grant of stock options
with, the release or other public announcement of material information regarding
the Company or their financial results or prospects.

 

(s)Office of Foreign Assets Control. Neither the Company, nor to the Company's
knowledge, any director, officer, agent, employee or affiliate of the Company is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”).

 

(t)U.S. Real Property Holding Corporation. The Company is not and has never been
a U.S. real property holding corporation within the meaning of Section 897 of
the Internal Revenue Code of 1986, as amended, and the Company shall so certify
upon Subscriber’s request.

 

(u)Bank Holding Company Act. Neither the Company nor any of its Affiliates is
subject to the Bank Holding Company Act of 1956, as amended (the “BHCA”) and to
regulation by the Board of Governors of the Federal Reserve System (the “Federal
Reserve”). Neither the Company nor any of its Affiliates owns or controls,
directly or indirectly, five percent (5%) or more of the outstanding shares of
any class of voting securities or twenty-five percent (25%) or more of the total
equity of a bank or any entity that is subject to the BHCA and to regulation by
the Federal Reserve. Neither the Company nor any of its Affiliates exercises a
controlling influence over the management or policies of a bank or any entity
that is subject to the BHCA and to regulation by the Federal Reserve.

 



13

 

 

(v)Money Laundering. The operations of the Company are and have been conducted
at all times in compliance with applicable financial record-keeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, applicable money laundering statutes and applicable rules and
regulations thereunder (collectively, the “Money Laundering Laws”), and no
Action or Proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Company with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.

 

6.Removal of Legends on Shares and Warrants.

 

i.The Shares and Warrants may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of the Shares and
Warrants other than pursuant to an effective Resale Registration Statement or
Rule 144, to the Company or to an Affiliate of a Subscriber or in connection
with a pledge as contemplated herein, the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Shares and
Warrants under the Securities Act.

 

ii.The Subscribers agree to the imprinting, so long as is required by this
Section 6, of a legend on any of the Shares or Warrants in the following form:

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.

 



14

 

 

The Company acknowledges and agrees that a Subscriber may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Shares or Warrants to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and who agrees to be bound by the provisions of this
Agreement and, if required under the terms of such arrangement, such Purchaser
may transfer pledged or secured Shares or Warrants to the pledgees or secured
parties. Such a pledge or transfer would not be subject to approval of the
Company and no legal opinion of legal counsel of the pledgee, secured party or
pledgor shall be required in connection therewith. Further, no notice shall be
required of such pledge. At the appropriate Subscriber’s expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party of Shares or Warrants may reasonably request in connection with a pledge
or transfer of the Shares or Warrants.

 

iii.Certificates evidencing the Shares or shares of common stock underlying the
Warrants shall not contain any legend (including the legend set forth in Section
6 hereof): (i) while a registration statement covering the resale of such
security is effective under the Securities Act (including the Resale
Registration Statement), (ii) following any sale of such Shares or shares of
common stock underlying the Warrants pursuant to Rule 144, (iii) if such Shares
or shares of common stock underlying the Warrants are eligible for sale under
Rule 144, without the requirement for the Company to be in compliance with the
current public information required under Rule 144 as to such Warrant Shares and
without volume or manner-of-sale restrictions or (iv) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the SEC) (“Liquidity
Date”). The Company shall cause its counsel to issue a legal opinion to the
Transfer Agent promptly after the Liquidity Date if required by the Transfer
Agent to effect the removal of the legend hereunder. If all or any portion of a
Warrant is exercised at a time when there is an effective Resale Registration
Statement to cover the resale of the common stock underlying the Warrants, or if
the common stock underlying Warrants may be sold under Rule 144 without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Warrant Shares and without volume
or manner-of-sale restrictions or if such legend is not otherwise required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the SEC) then such
common stock underlying the Warrants shall be issued free of all legends. The
Company agrees that following the Liquidity Date or at such time as such legend
is no longer required under this Section 6, it will, no later than three Trading
Days following the delivery by a Subscriber to the Company of a certificate
representing common stock underlying Warrants, as applicable, issued with a
restrictive legend (such third Trading Day, the “Legend Removal Date”), deliver
or cause to be delivered to such Subscriber a certificate representing such
shares that is free from all restrictive and other legends.

 

iv.In addition to such Subscriber’s other available remedies, the Company shall
pay to a Purchaser such liquidated damages and other amounts as described in the
Warrants.

 



15

 

 

7. Equal Treatment of Purchasers. No consideration (including any modification
of this Agreement) shall be offered or paid to any Person to amend or consent to
a waiver or modification of any provision of this Agreement unless the same
consideration is also offered to all of the parties to this Agreement. For
clarification purposes, this provision constitutes a separate right granted to
each Subscriber by the Company and negotiated separately by each Subscriber, and
is intended for the Company to treat the Subscribers as a class and shall not in
any way be construed as the Subscribers acting in concert or as a group with
respect to the purchase, disposition or voting of the Shares or otherwise.

 

8. Additional Shares. From the date hereof until the date when the Purchaser no
longer holds any Securities, if the Company shall issue any shares of Common
Stock, except for Excepted Issuances (as defined below), for a consideration
less than $1.00 per share (as adjusted for any reverse stock split or forward
stock split consummated after the date hereof) (the “Subsequent Share Price”),
the Company shall issue additional shares of Common Stock to the Purchaser, for
no further consideration, such that the total amount of shares of Common Stock
the Purchaser will have received pursuant to this Agreement, shall equal the
Subscription Amount divided by the Subsequent Share Price. By way of example
only, if the Subscription Amount is $100,000 and the Purchaser thus receives
100,000 shares pursuant to this Agreement, and if the Company subsequently
issues shares of Common Stock at a Subsequent Share Price of $0.80, then the
Company shall issue to the Purchaser, for no further consideration, an
additional 25,000 shares (100,000 divided by $0.80 equals a total of 125,000
shares and the Purchaser has already been issued 100,000 shares). “Excepted
Issuances” means with regard to the Company: (i) the issuance of equity in full
or partial consideration in connection with a strategic merger, acquisition,
consolidation or purchase of substantially all of the securities or assets of a
corporation or other entity, so long as such issuances are not for the purpose
of raising capital and which holders of such securities or debt are not at any
time granted registration rights, (ii) the issuance of securities in connection
with strategic license agreements and other partnering arrangements, so long as
such issuances are not for the purpose of raising capital and which holders of
such securities or debt are not at any time granted registration rights, and
(iii) the issuance of equity or the issuances or grants of options to purchase
equity to employees, directors, and consultants, and (iv) the sale of securities
through an equity line registered with the SEC.

 



16

 

 

9. Confidentiality. Subscriber understands, acknowledges and agrees with Seller
that certain of the information disclosed to Subscriber in connection with this
investment decision may be confidential and non-public and agrees that all such
information shall be kept in confidence by Subscriber and neither used for its
personal benefit nor disclosed to any third party for any reason, provided,
however, that a Subscriber may disclose such information to its attorneys,
accountants, consultants, and other professionals to the extent necessary in
connection with his or her investment in the Seller so long as any such
professional to whom such information is disclosed is made aware of the
Subscriber’s obligations hereunder and such professional agrees to be likewise
bound as though such professional were a party hereto; and provided that this
confidentiality obligation shall not apply to any such information that (i) is
part of the public knowledge or literature, (ii) becomes part of the public
knowledge or literature (except as a result of a breach of this provision) or
(iii) is received from third parties (except third parties who disclose such
information in violation of any confidentiality agreements or obligations,
including, without limitation, any subscription agreement entered into with
Seller). In addition, Subscriber may disclose any information as may be required
by law or applicable legal process; provided, however, to the extent permitted
by law or applicable legal process, Subscriber shall provide Seller at least
five business days prior written notice before making any such disclosure.

 

10. Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and Subscribers which purchased at least 50.1% in
interest of the Units based on the initial Subscription Amounts hereunder or, in
the case of a waiver, by the party against whom enforcement of any such waived
provision is sought, provided that if any amendment, modification or waiver
disproportionately and adversely impacts a Subscriber (or group of Subscribers),
the consent of such disproportionately impacted Purchaser (or group of
Purchasers) shall also be required. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right. Any proposed amendment or waiver that
disproportionately, materially and adversely affects the rights and obligations
of any Subscribers relative to the comparable rights and obligations of the
other Subscribers shall require the prior written consent of such adversely
affected Subscriber. Any amendment effected in accordance with this Section 9
shall be binding upon each Subscriber and holder of Shares and Warrants and the
Company.

 

11. Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

12. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Subscriber (other than by merger). Any
Subscriber may assign any or all of its rights under this Agreement to any
Person to whom such Subscriber assigns or transfers any Shares or Warrants,
provided that such transferee agrees in writing to be bound, with respect to the
transferred Shares or Warrants, by the provisions of the Transaction Documents
that apply to the “Subscribers.” 

 



17

 

 

13. Survival; Indemnification. All representations, warranties and covenants
contained in this Agreement and the indemnification contained in this Section 12
shall survive (i) the acceptance of this Agreement by Seller, (ii) changes in
the transactions, documents and instruments described herein which are not
material or which are to the benefit of Subscriber, and (iii) the death or
disability of Subscriber. Subscriber acknowledges the meaning and legal
consequences of the representations, warranties and covenants herein and that
Seller has relied upon such representations, warranties and covenants in
determining Subscriber’s qualification and suitability to purchase the Units.
Subscriber hereby agrees to indemnify, defend and hold harmless Seller, its
officers, directors, employees, agents and controlling persons, from and against
any and all losses, claims, damages, liabilities, expenses (including attorneys’
fees and disbursements), judgments or amounts paid in settlement of actions
arising out of or resulting from the untruth of any representation of Subscriber
herein or the breach of any warranty or covenant herein by Subscriber.
Notwithstanding the foregoing, however, no representation, warranty, covenant or
acknowledgment made herein by Subscriber shall in any manner be deemed to
constitute a waiver of any rights granted to it under the Securities Act or
state securities laws.

 

14. Notices. All notices, consents, demands or other communications required or
permitted to be given pursuant to this Agreement shall be deemed sufficiently
given when delivered by facsimile transmission, confirmed in writing, by
overnight delivery service, or three business days after the posting thereof by
first class mail, postage prepaid, to the appropriate party at its address set
forth on the signature page hereof or at such other address as any party shall
have specified by notice in writing to the others.

 

15. Severability. In the event that any provision of this Agreement or any other
agreement delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any suit, action or proceeding in connection with this Agreement
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

 

16. Entire Agreement. This Agreement, including the Exhibits hereto, constitutes
the entire agreement of Subscriber and Seller relating to the matters contained
herein, superseding all prior contracts or agreements, whether oral or written.

 

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey without regard to the
principles of conflicts of law thereof that would require the application of the
laws of any jurisdiction other than New Jersey. In addition, the laws of the
State of New Jersey shall apply to any claims brought by any parties hereto
which relate to the Offering, whether or not such claim is based on contract
law. Each party to this Agreement hereby irrevocably agrees that any legal
action or proceeding arising out of or relating to this Agreement or any
agreements or transactions contemplated hereby shall be brought in the courts of
the State of New Jersey or of the United States of America for the District of
New Jersey and hereby expressly submits to the personal jurisdiction and venue
of such courts for the purposes thereof and expressly waives any claim of
improper venue and any claim that such courts are an inconvenient forum.

 

18. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which together shall be deemed to be one and the same agreement. A
facsimile copy of this executed Agreement shall be treated as an original.

 

19. Gender. All personal pronouns used in this Agreement shall be deemed to
include the masculine, feminine and neuter genders.

 

18

 

   

IN WITNESS WHEREOF, Subscriber has executed this Subscription Agreement as
of      , 2020.

  

Signature

 

Print Name:

 

Title if Entity:

 

Address:

 

Tax ID No.:

 

Subscription Amount @ $1.00 per Unit:

 

Number of Shares:

 

Number of Warrants @ 50% coverage:

 



19

 

 

Exhibit A

  

CERTIFICATE OF ACCREDITED INVESTOR STATUS

 

Except as may be indicated by the undersigned below, the undersigned is an
“accredited investor,” as that term is defined in Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”). The undersigned has
checked the box below indicating the basis on which he, she or it is
representing his, her or its status as an “accredited investor”:

 

□a bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity; a broker
or dealer registered pursuant to Section 15 of the Securities Exchange Act of
1934, as amended; an insurance company as defined in Section 2(13) of the
Securities Act; an investment company registered under the Investment Company
Act of 1940 or a business development company as defined in Section 2(a)(48) of
that Act; a small business investment company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958; a plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, and such plan has
total assets in excess of $5,000,000; an employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974, if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such Act, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are “accredited investors”;

 

□a private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

 

□an organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;

 

□a natural person whose individual net worth, or joint net worth with the
undersigned’s spouse, at the time of this purchase exceeds $1,000,000;

 

□a natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with the undersigned’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

 

□a trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the securities offered, whose purchase is directed by a
person who has such knowledge and experience in financial and business matters
that he, she or it is capable of evaluating the merits and risks of the
prospective investment;

 

□an entity in which all of the equity holders are “accredited investors” by
virtue of their meeting one or more of the above standards; or

 

□an individual who is a director or executive officer of Quantum Computing Inc..

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Accredited
Investor Status effective as of the      day of     , 2020.

 

Signature:

 

Print Name:

 

Title if Entity:

 

 

 

 

Exhibit B

 

WARRANT

 

(Annexed hereto)

 

 

 



 

